                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALE ARNOLD,                             :
     Plaintiff                           :
                                         :              No. 1:19-cv-750
            v.                           :
                                         :              (Judge Kane)
TRACY SMITH, et al.,                     :
    Defendants                           :

                                     ORDER

      AND NOW, on this 22nd day of January 2020, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s motion for reconsideration (Doc. No. 37) is DENIED;

      2.    Plaintiff’s second motion for summary judgment (Doc. No. 39) is DENIED AS
            PREMATURE. This denial is WITHOUT PREJUDICE to Plaintiff’s right to
            file a subsequent motion for summary judgment after discovery concludes or at
            some other appropriate time;

      3.    Plaintiff’s third motion for summary judgment (Doc. No. 47) and brief in support
            (Doc. No. 48) are DEEMED to be his brief in opposition to Defendants’ motion
            to dismiss (Doc. No. 45), and the Clerk of Court is directed to amend the docket
            in the above-captioned case to reflect this;

      4.    Defendants’ motion to dismiss (Doc. No. 45) is GRANTED IN PART and
            DENIED IN PART as follows:

            a.     The motion (Doc. No. 45) is GRANTED with respect to Plaintiff’s claims
                   against Defendant Wetzel, and the Clerk of Court is directed to terminate
                   Defendant Wetzel from the docket in the above-captioned case;

            b.     The motion (Doc. No. 45) is DENIED with respect to Plaintiff’s claims
                   against Defendants Smith, McCoy, and Wenerowicz;

      5.    Plaintiff’s motion to appoint counsel (Doc. No. 41) is conditionally GRANTED.
            The Clerk of Court shall forward a copy of this Order to the Chair of the Federal
            Bar Association’s Pro Bono Committee, Michael A. O’Donnell, Esq., O’Donnell
            Law Offices, 267 Wyoming Ave., Kingston, Pennsylvania, 18704, for the purpose
            of obtaining counsel for Plaintiff; and
6.   All filing obligations and other deadlines are STAYED for forty-five (45) days
     while Attorney O’Donnell attempts to find counsel to represent Plaintiff. Plaintiff
     is advised that if the Court is unable to find counsel to represent him, he will be
     required to continue with his case pro se.


                                          s/ Yvette Kane
                                          Yvette Kane, District Judge
                                          United States District Court
                                          Middle District of Pennsylvania




                                      2
